Citation Nr: 1116915	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-46 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis.

2.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1969, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Columbia, South Carolina.

In November 2010, the Veteran and his spouse presented sworn testimony at a video conference before the undersigned Veterans Law Judge.

The Board observes that the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and bilateral hearing loss were denied by way of the September 2009 rating decision.  The Veteran filed a timely notice of disagreement (NOD), but did not perfect the appeals after the March 2010 Statement of the Case (SOC).  Thus, they are not within the Board's jurisdiction.  However, the Board observes that the regulation pertaining to service connection claims for PTSD was amended in July 2010.  The amended regulation eases the evidentiary burden of proving in-service stressors, if the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  In these cases, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The Board observes that the Veteran's PTSD claim may, therefore, need to be reconsidered under the new regulation.  This claim is, therefore, REFERRED for appropriate action.

The Board also notes that the case has been amended to include the issue of whether a total disability rating based upon individual unemployability (TDIU) is warranted.  The Board must consider this issue.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the issue is inferred by way of the record and the Veteran's recent assessment of an 80 percent combined rating.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Also remanded, for reasons described below, are the Veteran's claimed for higher ratings for coronary artery disease, and for peripheral neuropathy of the left and right lower extremity.


FINDINGS OF FACT

Myasthenia gravis was diagnosed more than thirty years after service and the balance of the evidence is against a finding that the Veteran's condition manifested in service, to a compensable degree within one year of service, or due to in-service exposure to herbicides.


CONCLUSION OF LAW

Myasthenia gravis was not incurred in or aggravated by service, and may not be presumed to be due to service, including due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

In February 2008, prior to the rating decision under appeal, VA sent the Veteran a letter informing him of the evidence necessary to establish service connection.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as of the evidence necessary to establish an effective date and a disability rating.  Thus, the letter provided satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claims under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and post service VA and private treatment records have been associated with the claims folder.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claim.  

The Board notes that the Veteran was not afforded a VA examination regarding this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the prerequisites of McLendon are not apparent in this case.  There is no evidence in the Veteran's service treatment records that he was treated at any time during service for the claimed disability, and his post-service treatment records show a lapse in time of over thirty years before the symptoms of the claimed disability manifested.  Because the Veteran does not report a continuity of symptomatology since service, the Board finds that the McLendon criteria are not met in this case, and a remand for examination is not needed to make a determination in this case.

The Veteran was also afforded a Board videoconference hearing in November 2010 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ noted the elements of the pending claim that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Service Connection

The Veteran asserts that he is entitled to service connection for myasthenia gravis, an autoimmune disorder.  His claim centers on the notion that this disorder ought to be presumptively service connected for those Veteran's exposed to herbicide agents during service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Myasthenia gravis is one of these listed chronic diseases.  
See 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; 
see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Again, in this case, the Veteran claims that service connection is warranted for myasthenia gravis due to his exposure to herbicides during his tour in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Thus, in this case, although the Board recognizes the Veteran's strong belief that myasthenia gravis should be a disease subject to presumptive service connection for herbicide exposed Veteran's, there is unfortunately no basis in the law by which such presumptive service connection may be awarded at this time.  The Board, nonetheless, has reviewed the entire claims order with an eye toward determining service connection on a direct basis or under a presumptive chronic disability basis.

The Veteran's medical records during service and since were carefully reviewed.  During service, there is no record of treatment showing any symptom possibly related to the Veteran's current autoimmune disease.  The Board reviewed the service treatment records in full, and additionally, the Veteran does not suggest that the symptoms initially manifested during service.  Post-service records show initial manifestations of the disease many years following the Veteran's discharge from service.  The new patient consultation with his family physician in August 1996 is negative as to any symptoms suggestive of issues other than diabetes mellitus and hypertension.  Treatment for diabetes continued, and the routine follow up examinations over the years did not show treatment suggestive of issues related to the claimed myasthenia gravis for some time.  At the time of his November 2002 claim, myasthenia gravis was not in his disability picture.  It was not until January 2008 that he claimed service connection for this disability.  He reported that his health had deteriorated in the prior three years, including "symptoms of various illnesses from Bell's palsy to GERDS disease which would come and go at intermittent intervals."  He reported that over time he was ultimately diagnosed with myasthenia gravis rather than Bell's palsy or GERD.  In his February 2008 statement, the Veteran indicated that the myasthenia gravis diagnosis was rendered in 2007, but that symptoms began in 2005 and 2006.

A review of the Veteran's treatment records shows that in April 2007 he complained of trouble swallowing that was becoming progressively worse.  The Veteran at that time was concerned that he had ALS, and the physician noted that he was ordering a brain MRI to rule out MS.  The note reflects the Veteran's report that these symptoms began the prior year, and this appears to be the initial treatment.  An April 2007 CT Chest Scan, ordered to evaluate the mediastinum due to possible myasthenia gravis, reflects that the thymus within normal limits, but mild mediastinal lipomatosis, calcified granulomatous changes, coronary artery calcification, cholelithiasis, and a tiny benign appearing density left adrenal, probably lipoma.  Treatment for myasthenia gravis seemingly started at this point in history, with the diagnosis shown as a "new" diagnosis in the medical history section of an April 2007 heart catheterization report, which preceded his thymectomy.  The Veteran did undergo a thymectomy, and was later referred to consistently as having myasthenia gravis status post thymectomy.

Thus, the record reveals that the Veteran's myasthenia gravis was diagnosed in 2007, with reports of symptoms that initially manifested in approximately 2005.  The Board observes that this is more than thirty years following his discharge from service.  While the Board sympathizes with the Veteran's strong belief that his myasthenia gravis is related to in-service herbicide exposure, the law simply does not allow for service connection for this disease on that basis at this date in time.  As noted above, myasthenia gravis is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).  And, because there is no evidence that he had myasthenia gravis to a compensable degree within one year of his discharge from active duty, service connection cannot be warranted on a presumptive basis for chronic disabilities.  38 C.F.R. § 3.309(a).  And, finally, since the record is also devoid of evidence of an in-service incurrence of the symptoms related to myasthenia gravis, service connection on a direct basis is also not warranted.  38 C.F.R. § 3.303.  Thus, the Board finds that there is no basis upon which to award service connection for myasthenia gravis, whether on a direct basis, a presumptive basis due to manifestation within one year of discharge, or due to in-service exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Currently, the only evidence of record supporting the Veteran's claim is his opinion, expressed in statements that he and his representative have submitted, as well as in his hearing testimony.  The Board finds the Veteran's assertions credible; however, the Board does not find that he is competent to testify as to etiology of his myasthenia gravis.  The Veteran is competent to testify as to his observations.  See 38 C.F.R. § 3.159(a) (2010).  In addition, he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  However, in this case, his statements as to the etiology of his myasthenia gravis address an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Because of the complex nature of the disability at issue, the Board does not find that the Veteran is competent to testify as to its etiology.

In summary, the Board finds that the most probative evidence shows that the Veteran's myasthenia gravis was not present during his active service or for many years thereafter and the record on appeal contains no probative evidence that the disease is causally related to his active service or any incident therein, including herbicide exposure.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection for myasthenia gravis.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for myasthenia gravis is denied.


REMAND

Initial Ratings 

The Veteran has challenged the initial ratings assigned for his service connected coronary artery disease, as well as his peripheral neuropathy of both the right and left lower extremity.  These disabilities were initially granted service connection by way of the May 2008 and July 2008 rating decisions presently under appeal.  The Veteran disagreed with the initial evaluations assigned.  

It appears that the last VA examination of the heart was in June 2008, and the last peripheral neuropathy examination was in September 2009.  At the time of his videoconference hearing, the Veteran testified that each of these disabilities had worsened since these examinations.  As such, the Board finds that a remand is necessary to afford the Veteran an updated VA examination to assess the current severity of the disabilities at issue.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Also necessary to adjudicate this appeal are the current treatment records for the disabilities at issue.  The Veteran provided testimony at his hearing that his only current treatment was with his private family physician, Dr. R.  A review of the claims folder reveals a gap in the records of Dr. R., to include records from 2007 to the present, other than the October 2010 and December 2010 statements submitted in support of the claim.  Thus, on remand the Veteran also will have the opportunity to submit additional medical evidence or authorization for VA to secure medical records if he so wishes.



TDIU

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his coronary artery disease for his peripheral neuropathy must be remanded for further development.  In this regard, the Board observes that the Veteran's combined disability rating meets the schedular requirement for a TDIU set forth in 38 C.F.R. § 4.16(a).  Although the evidence of record establishes that the Veteran is retired, the evidence is not entirely clear as to whether he is, in fact, unemployable due to his service connected disabilities, which is the question in a TDIU case.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the rating claims on appeal.  Since entitlement to a TDIU is part of the Veteran's claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication.  This issue, therefore, must be remanded for an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist the Veteran is met by associating any pertinent, outstanding treatment records, to include those records from Dr. R. from 2007 to the present, with the claims folder.  The Veteran himself may submit these records, or if he wishes, he may submit a fully executed authorization to obtain records so that VA can assist him in this regard.

2.  Schedule the Veteran for a VA examination or examinations to assess the current severity of his service connected coronary artery disease and his service-connected right and left lower extremity peripheral neuropathy.  All necessary testing and examination should be performed and the examiner must acknowledge and discuss the Veteran's report of the severity of these conditions as well as the records and reports prepared by his treating physician, Dr. Thomas L. Robinson.

All findings and conclusions should be set forth in a legible report.

3.  Once all relevant records are associated with the claims folder, and an examination of the Veteran with regard to the current severity of his service-connected disabilities is completed, a VA examiner should provide an opinion in connection with his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Readjudicate the Veteran's rating claims, and adjudicate his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


